MEMORANDUM OPINION
BUSSEY, Judge.
On the 28th day of August, 1967, petitioner filed herein an application seeking his release from confinement in the State Penitentiary at McAlester, where he is currently confined by virtue of judgments and sentences rendered against him in the District Court of Oklahoma County, Cases # 31239 and 31722.
Petitioner does not allege that he has completed serving the sentences nor has he alleged any grounds sufficient to grant the relief prayed for. The writ is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.